Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 7 September 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Head Quarters, Head of Elk Septr 7 1781
                  
                  I have received with infinite satisfaction, My Dear Marquis, the information of the Arrival of the Count de Grasse—And have an additional pleasure in finding that your ideas on every occasion have been, so consonant to my own, and that by your Military dispositions & prudent Measures you have anticipated all my wishes.
                  Every thing has hitherto succeeded agreeably to my desires & expectations—the want of a sufficient number of Vessels to transport the whole of the Troops, Ordnance & Stores &c. at once, is only a misfortune that could not be avoided.  We shall have transports enough, I believe, to embark the heavy Cannon, necessary Stores, and the Van of the American & French Armies consisting of 1000 Men each by tomorrow.  No Measure will be left unassayed, no effort unattempted, to get forward the remainder of the Troops, & Stores, & commence the operation as soon as it is possible, in the Nature of things, to be done.
                  I forbear to enter into more particulars, as I will set out, for the Theatre of Action tomorrow, and hope to have the pleasure of communicating with you personally in a very few days, and of making every Arrangement in conjunction with the Admiral, which may be deemed necessary.  I am, My Dear Marquis, With every sentiment of esteem & friendship Your Most Obedt Servt
                  
               